TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2015



                                     NO. 03-14-00214-CR


                            Jonathan Matthew Porterie, Appellant

                                                v.

                                  The State of Texas, Appellee




            APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
           REVERSED AND VACATED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment.    Therefore, the Court reverses and vacates the trial court’s judgment of

conviction. Appellant is discharged from all further liability for the charged offense of improper

photography. Appellee shall pay all costs relating to this appeal, both in this Court and the court

below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2015



                                     NO. 03-14-00215-CR


                            Jonathan Matthew Porterie, Appellant

                                                v.

                                 The State of Texas, Appellee




            APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2015



                                     NO. 03-14-00216-CR


                            Jonathan Matthew Porterie, Appellant

                                                v.

                                 The State of Texas, Appellee




            APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2015



                                     NO. 03-14-00217-CR


                            Jonathan Matthew Porterie, Appellant

                                                v.

                                 The State of Texas, Appellee




            APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.